        Case 1:20-cv-01600-SKO Document 8 Filed 01/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    RICARDO M. SOMOZA,                                 Case No.: 1:20-cv-01600-SKO (PC)

12                        Plaintiff,
13             v.                                        ORDER DENYNG MOTION FOR COPY
                                                         OF COURT RULES
14    DIRECTOR OF CALIFORNIA
      DEPARTMENT OF CORRECTIONS                          (Doc. 7)
15    AND REHABILITATION, et al.,
16                        Defendants.
17

18            Plaintiff Ricardo M. Somoza has filed a motion requesting a “full package for all the court

19   rules.” (Doc. 7.) The Court assumes that Plaintiff is referring to either the Local Rules of the

20   Eastern District of California or the Federal Rules of Civil Procedure. In general, the Court does

21   not provide copies of these rules to litigants, and any deviation from this standard practice must

22   be justified. The rules are available on the court website at www.caed.uscourts.gov and should be

23   available at the law library of Plaintiff’s institution.

24            Based on the foregoing, the Court DENIES Plaintiff’s motion.

25
     IT IS SO ORDERED.
26
27   Dated:     January 20, 2021                                    /s/   Sheila K. Oberto              .
                                                           UNITED STATES MAGISTRATE JUDGE
28
